DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 06/27/2022.
Claims 1-7 are amended and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tidmarsh (US 2006/0172305) in view of Degani et al. (US 2003/0211036) and Chaiken et al. (US 2007/0177143).
Tidmarsh discloses methods and reagents for screening cancer patients to determine whether the cancer from which they suffer is susceptible to treatment with a glucose or glucose analog-containing anti-cancer agent (abstract and 0005). In one aspect, provides a means to correlate the level of one or more glucose transporters in cancer cells with the susceptibility of said cells to an anti-cancer agent that is transported by said transporters, such as an anti-neoplastic agent containing glucose or a glucose analog (0006). Anti-neoplastic agents include molecules that comprise a glucose or glucose analog moiety that facilitates or otherwise allows transport into the cell by a glucose transporter (0021). The "glucose analog" also includes glucose derivatives, including, but not limited to, derivatives having (C1-C12) acyl groups or (C1-C12) alkyl groups attached via --O-- or --NH-- groups at the 3- and 4-positions of the glucose molecules (0023). Tidmarsh discloses that it is recognized in the art that glucose transporters are reported to be expressed in various solid tumors such as breast cancer, renal cell carcinoma, brain tumors, gastrointestinal malignomas, and cervical carcinomas (0040). Tidmarsh discloses that PET images are interpreted visually by nuclear physician in conjunction with CT or MRI (0179). Additional disclosure includes that glucose uptake is assessed with non-metabolizable glucose analogues such as 2-fluorodeoxyglucose (2-FDG), 2-deoxygluycose (2-DG), and 3-methylglucose (3-OMG).
Tidmarsh fails to disclose deuterated derivative of 3-O-methylglucose and employing 2H magnetic resonance imaging or magnetic resonance spectroscopy in the diagnosis of the oncological disease.
Degani discloses a method and apparatus for monitoring and quantitatively evaluating tumor perfusion by monitoring the kinetics of substances comprising small molecules transferable through membranes that can also be tracers, particularly deuterated water with non-invasive imaging method, particularly deuterium MRI.  First, the obtained images are processed to quantitatively determine perfusion per voxel of the images. Next, maps of perfusion parameters are generated to indicate spatial distribution of tumor perfusion (abstract and 0002). The tracer that can be used in the method is a tracer that can be selected from one of the following: water and water labeled with deuterium, or tritium, or 17O labeled water (H2 17O), or 18O labeled water; sugars including mannitol and sugars including mannitol labeled with 14C, 13C or  2H or 3H or 17O or 18O, glucose labeled with 13C or 2H or 3H. (0031). In one embodiment, method is further directed to monitoring a patient having a tumor to determine perfusion tumor heterogeneity comprising the steps of infusing into the patient via the patient's bloodstream a substance characterized by being detectable, non-toxic at the concentrations required for detection, and having a flow rate similar (substantially equal to) or faster than that of the blood flow; monitoring the tumor before infusion, during infusion and post infusion to obtain dynamic 2H magnetic resonance images with predetermined high spatial resolution; processing the obtained images to quantitatively determine perfusion per voxel of the images; and obtaining maps of the perfusion parameters to indicate spatial distribution of the tumor perfusion. The mapped perfusion parameters include intravascular volume fraction of the tissue, perfusion rate constants or perfusion rate (0034). Additional disclosure includes that the inventive methodology allowed the determination of the `hot spots` of perfusion, namely, loci that are highly perfused, as well as, evaluation of perfusion in voxels that are poorly perfused. The sensitivity of measurements made by the method was further confirmed by comparison of the maps and data with similar analysis at degraded resolution (FIG. 6).
Chaiken discloses the use of deuterated agents to determine the viability of cells by measuring the absolute and relative rate of metabolic activity and/or integrity of the cell membrane through the use of vibrational spectroscopy (abstract and 0004). The deuterated material can be, for example, selected from the group consisting of a-D- glucose; 6,6-dideutero-a-D-glucose; D2O; 3-O-methylglucose; 6,6-dideutero- a -D-3-O- trideuteromethylglucose; 6,6-dideutero- a -D-3-O-methylglucose; 6,6-dideutero - a -D-2- O-methylglucose; and deuterated amino acids (0006). Additional disclosure includes determining cell viability and comparing the vibrational spectra emitted by cells in both deuterated and non-deuterated medium and determining the rate of decrease of emitted vibrational spectra. The vibrational spectra are indicative of metabolism, thereby providing an indication of viability of the cells, such that a faster rate of decrease of emitted vibrational spectra is indicative of greater viability.
Note: Chaiken is made of record because it discloses that it is well known in the art the use of deuterated agents, glucose analog, (3-O-methylglucose) to determine the viability of cells by measuring the absolute and relative rate of metabolic activity (abstract).
It would have obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of   Tidmarsh using the teaching of Degani and Chaiken and generate a diagnostic composition for diagnosing oncological disease. The person of ordinary skill in the art would have been motivated to make those modifications because Degani teaches that Dynamic MRI, which is used for screening and diagnosis of cancer, has been proposed for monitoring perfusion, in-vivo, non-invasively and with an accurate anatomical localization. Studies of human breast cancer tumors by  1H-contrast-enhanced high resolution MRI, combined with the appropriate pharmaco-kinetic and physiological analysis, have been shown to provide valuable and quantitative mapping of vascular permeability and extracellular space accessible to a contrast agent (0005) and reasonably would have expected success because the inventive methodology taught by Degani allowed the determination of the `hot spots` of perfusion, namely, loci that are highly perfused, as well as, evaluation of perfusion in voxels that are poorly perfused. The sensitivity of measurements made by the method was further confirmed by comparison of the maps and data with similar analysis at degraded resolution (FIG. 6).

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618